Case 1:18-cv-22005-MGC Document 198 Entered on FLSD Docket 07/18/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 18-22005-Civ-COOKE/GOODMAN

   BDT INVESTMENTS, INC.,

           Judgment Creditor,

   vs.

   LISA S.A.,

           Judgment Debtor,

   adv.

   BANCO SANTANDER INTERNATIONAL,

         Garnishee.
   __________________________________________/

           JUDGMENT CREDITOR BDT INVESTMENTS, INC.’S UNOPPOSED
         MOTION TO MODIFY THE COURT’S SCHEDULING ORDER TO BRIEFLY
              EXTEND THE DEADLINE TO FILE ITS DAUBERT MOTION

           Judgment Creditor BDT Investments, Inc. (“BDT”), on an unopposed basis, moves
   to modify the Court’s Amended Order Setting Civil Trial Date and Pretrial Deadlines [ECF
   No. 113] (the “Scheduling Order”) for the sole and limited purpose of allowing BDT to file
   its Daubert motion on or before July 31, 2019. In support, and as good cause, BDT states:
           1.    Under the Court’s Scheduling Order, the deadline to complete expert discovery
   was July 12, 2019. Prior to this cut-off, BDT deposed Villamorey’s and BSI’s two designated
   experts, David Mizrachi and Maria M. Yip, on July 10, 2019, and July 12, 2019, respectively.
           2.    The Court’s deadline for the parties to file their Daubert motions under the
   Scheduling Order is currently July 19, 2019.
           3.    Despite BDT’s best efforts, and given its obligations in this and other matters
   (including its recently conducted expert witness depositions, and soon-to-be conducted, fact
   witness depositions, in this case), BDT is in need of a modification of the Scheduling Order
   for the sole and limited purpose of filing its Daubert motion on or before July 31, 2019.
           4.    This Motion is made in good faith, not for purposes of delay, will not prejudice
Case 1:18-cv-22005-MGC Document 198 Entered on FLSD Docket 07/18/2019 Page 2 of 3



   any party, and will not impact the Court’s current November 12, 2019 trial date. Indeed, even
   under this proposed brief modification of the Scheduling Order, BDT’s Daubert motion will
   be filed in advance of the parties’ August 9, 2019 deadline to file limine motions. See [ECF
   No. 178].
          5.      A proposed Order granting this relief is attached hereto as Exhibit A.
          WHEREFORE, Judgment Creditor BDT Investments, Inc. respectfully requests this
   Court enter an Order modifying the Scheduling Order for the sole and limited purpose of
   allowing BDT to file its Daubert motion on or before July 31, 2019, and grant such other and
   further relief that this Court deems proper and just.
                       Certificate of Compliance with Local Rule 7.1(a)(3)
          In accordance with Local Rule 7.1(a)(3), counsel for BDT certifies that it conferred
   with counsel for BSI, Villamorey, and Lisa, S.A. via-email on July 18, 2019, and is authorized
   to represent that there is no opposition to the relief requested herein.


   Dated: July 18, 2019                         Respectfully submitted,


                                                SANCHEZ FISCHER LEVINE, LLP
                                                8201 Peters Road, Ste. 1000
                                                Plantation, Florida 33324
                                                Tel.: (954) 315-0209

                                                By: /s/ David M. Levine
                                                David M. Levine, Esq.
                                                Florida Bar No.: 84431
                                                Email: dlevine@sfl-law.com
                                                Fausto Sanchez, Esq.
                                                Florida Bar No.: 86229
                                                Email: fsanchez@sfl-law.com
                                                Counsel for Judgment Creditor




                                  CERTIFICATE OF SERVICE



                                                   2
Case 1:18-cv-22005-MGC Document 198 Entered on FLSD Docket 07/18/2019 Page 3 of 3



         The undersigned hereby certifies that on July 18, 2019, I electronically filed the
   forgoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
   document is being served this day on all counsel of record via electronic transmission of
   Notices of Electronic Filing generated by CM/ECF.
                                                   By: /s/ David M. Levine
                                                   David M. Levine, Esq.




                                               3
